Exhibit 10.4

 

FORM OF

INDEMNIFICATION AGREEMENT

 

This INDEMNIFICATION AGREEMENT is made and entered into as of [             ,
2004] (“Agreement”), by and between Toys “R” Us, Inc., a Delaware corporation
(“Company”), and                      (“Indemnitee”).

 

W I T N E S S E T H

 

WHEREAS, it is essential to the Company to retain and attract highly competent
persons to be directors of the Company;

 

WHEREAS, Indemnitee is a director of the Company;

 

WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors of public
companies;

 

WHEREAS, the Company provides insurance coverage to directors against undue risk
of personal liability,

 

WHEREAS, in furtherance of the Delaware General Corporation Law, which empowers
the Company to indemnify its directors so long as they fulfill the basic duties
of honesty, care and good faith, the Company’s Restated Certificate of
Incorporation requires the Company to indemnify and advance expenses to its
directors and officers to the fullest extent permitted by law;

 

WHEREAS, in recognition of the fact that Indemnitee desires to serve and
continue to serve as a director of the Company and to provide Indemnitee with
specific contractual assurance that the protection promised by such Restated
Certificate of Incorporation will be available to Indemnitee (regardless of,
among other things, any amendment to or revocation of such Restated Certificate
of Incorporation or any change in the composition of the Company’s Board of
Directors or any acquisition transaction relating to the Company), and due to
the possibility that the Company’s directors’ and officers’ liability insurance
coverage could at some future time become inadequate, the Company wishes to
provide in this Agreement for the indemnification of, and the advancing of
expenses to, Indemnitee to the fullest extent permitted by law;

 

NOW, THEREFORE, in consideration of the premises herein set forth and intending
to be legally bound hereby, the parties hereto agree as follows:

 

Section 1. Services by Indemnitee. Indemnitee agrees to continue to serve as a
director of the Company. This Agreement does not create or otherwise establish
any right on the part of Indemnitee to be and continue to be nominated to be a
director of the Company and does not create an employment contract between the
Company and Indemnitee.

 

Section 2. Indemnification. The Company shall indemnify Indemnitee to the
fullest extent permitted by applicable law in effect on the date hereof or as
such laws may from time to time be amended, including as set forth in this
Agreement, except to the extent such



--------------------------------------------------------------------------------

indemnification as provided in this Agreement is prohibited by applicable law;
provided, however, that, except as provided in Section 11, Indemnitee shall not
be entitled to indemnification pursuant to this Agreement in connection with any
Claim initiated by Indemnitee against the Company or any director or officer of
the Company unless the Company has joined in or consented to the initiation of
such Claim.

 

Section 3. Action or Proceeding Other Than an Action by or in the Right of the
Company. Indemnitee shall be entitled to the indemnification rights provided in
this Section if Indemnitee was or is a party or is threatened to be made a party
to any Claim, other than a Claim by or in the right of the Company, by reason of
the fact that Indemnitee is or was a director or is or was serving at the
request of the Company as a director, officer, employee, agent, or fiduciary of
any other entity or by reason of anything done or not done by Indemnitee in any
such capacity. Pursuant to this Section, Indemnitee shall be indemnified against
Expenses, judgments, penalties, fines and amounts paid in settlement actually
and reasonably incurred by Indemnitee in connection with such Claim (including,
but not limited to, the investigation, defense or appeal thereof), if it is
determined that Indemnitee has met the Standard of Conduct (as hereinafter
defined).

 

Section 4. Actions by or in the Right of the Company. Indemnitee shall be
entitled to the indemnification rights provided in this Section if Indemnitee is
a person who was or is a party or is threatened to be made a party to any Claim
brought by or in the right of the Company to procure a judgment in its favor by
reason of the fact that Indemnitee is or was a director of the Company or is or
was serving at the request of the Company as a director, officer, agent, or
fiduciary of any other entity by reason of anything done or not done by
Indemnitee in any such capacity. Pursuant to this Section, Indemnitee shall be
indemnified against Expenses actually and reasonably incurred by Indemnitee in
connection with the defense or settlement of such Claim (including, but not
limited to, the investigation, defense, settlement or appeal thereof) if it is
determined that Indemnitee has met the applicable Standard of Conduct; provided,
however, that no such indemnification shall be made in respect of any Claim,
issue or matter as to which Indemnitee shall have been adjudged to be liable to
the Company, unless, and only to the extent that, the Court of Chancery of the
State of Delaware or the court in which such action or suit was brought shall
determine upon application that, despite such adjudication of liability but in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnification for such expenses as such court shall deem proper.

 

Section 5. Indemnification for Expenses of Successful Party. Notwithstanding the
other provisions of this Agreement, to the extent that Indemnitee has been
successful on the merits or otherwise in defense of any Claim referred to in
Section 3 or Section 4 hereof, or in defense of any claim, issue or matter
therein, Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by Indemnitee in connection therewith. No Standard of
Conduct Determination (as defined in Section 8) shall be required for
indemnification under this Section.

 

Section 6. Indemnification for Expenses of a Witness. To the extent that
Indemnitee is, by reason of Indemnitee’s Corporate Status (as hereinafter
defined), a witness in any proceeding, Indemnitee shall be indemnified by the
Company against all expenses actually and reasonably incurred by Indemnitee in
connection therewith.



--------------------------------------------------------------------------------

Section 7. Partial Indemnification. If Indemnitee is only partially successful
in the defense, investigation, settlement or appeal of any Claim described in
Section 3 or Section 4 hereof, and as a result is not entitled under Section 5
hereof to indemnification by the Company for the total amount of the Expenses
actually and reasonably incurred by Indemnitee, the Company shall nevertheless
indemnify Indemnitee, as a matter of right pursuant to this Section 7, to the
extent Indemnitee has been partially successful.

 

Section 8. Determination of Entitlement to Indemnification. Upon written request
by Indemnitee for indemnification pursuant to the terms and conditions of this
Agreement, the entitlement of Indemnitee to indemnification shall be determined
(a “Standard of Conduct Determination”) by the following person or persons who
shall be empowered to make such determination: (i) if a Change in Control shall
not have occurred, or if a Change in Control shall have occurred but Indemnitee
shall have requested that the Standard of Conduct Determination be made pursuant
to this clause (i), (a) the Board of Directors of the Company by a majority vote
of the Disinterested Directors (as hereinafter defined), even though less than a
quorum, or a committee of the Board of Directors designated by a majority vote
of the Disinterested Directors, even though less than a quorum; or (b) if there
are no Disinterested Directors or, if the Disinterested Directors direct by
majority vote, by Independent Counsel (as hereinafter defined), who is selected
by a majority vote of the Board of Directors with the consent of Indemnitee, in
a written opinion to the Board of Directors, a copy of which shall be delivered
to Indemnitee; or (c) by the stockholders; or (ii) if a Change in Control shall
have occurred and Indemnitee shall not have requested that the Standard of
Conduct Determination be made pursuant to clause (i), by Independent Counsel in
a written opinion addressed to the Board, a copy of which shall be delivered to
Indemnitee. Upon failure of the Disinterested Directors to so select an
Independent Counsel or upon failure of Indemnitee to so approve, an Independent
Counsel shall be selected by the Delaware Court of Chancery or such other person
as the Chancellor shall designate to make such selection. All determinations of
entitlement to indemnification shall, to the extent practicable, be made not
later than 60 days after receipt by the Company of a written request for
indemnification, accompanied by such documentation or information as is
reasonably necessary for such determination and which is reasonably available to
Indemnitee. Any Expenses incurred by Indemnitee in connection with Indemnitee’s
successful request for indemnification hereunder shall be borne by the Company.
If the person or persons making such determination shall determine that
Indemnitee is entitled to indemnification as to part (but not all) of the
application for indemnification, such person or persons shall reasonably prorate
such partial indemnification among such claims, issues or matters.

 

If, at the time of the receipt of Indemnitee’s request for indemnification, the
Company has directors’ and officers’ liability insurance in effect under which
coverage is potentially available, the Company shall give prompt written notice
of Indemnifiable Claim or Indemnifiable Loss to the applicable insurers in
accordance with the procedures set forth in the applicable policies. The Company
shall provide to Indemnitee a copy of such notice delivered to the applicable
insurers, substantially concurrently with the delivery thereof by the Company.
The failure by Indemnitee to timely notify the Company of any Indemnifiable
Claim or Indemnifiable Loss, shall not relieve the Company from any liability
hereunder unless, and only to the extent that, the Company did not otherwise
learn of such events and such failure results in forfeiture by the Company of
substantial defenses, rights or insurance coverage.



--------------------------------------------------------------------------------

Section 9. Presumptions and Effect of Certain Proceedings. The Indemnitee shall
promptly send all requests for indemnification hereunder to the Secretary of the
Company. The Secretary of the Company shall, promptly upon receipt of
Indemnitee’s request for indemnification, advise in writing the Board of
Directors or such other person or persons empowered to make the Standard of
Conduct Determination as provided in Section 8 that Indemnitee has made such
request for indemnification. Upon making such request for indemnification,
Indemnitee shall be presumed to be entitled to indemnification hereunder and the
Company shall have the burden of proof in the making of any determination
contrary to such presumption. If the person or persons so empowered to make such
determination shall have failed to make, to the extent practicable, the
requested indemnification within 60 days after receipt by the Company of such
request, accompanied by such documentation or information as is reasonably
necessary for the Standard of Conduct Determination and which is reasonably
available to Indemnitee, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
absolutely entitled to such indemnification, absent actual and material fraud in
the request for indemnification. The termination of any Claim described in
Section 3 or 4 hereof by judgment, order, settlement or conviction, or upon a
plea of nolo contendere or its equivalent, shall not, of itself create a
presumption that Indemnitee did not meet the applicable Standard of Conduct.

 

Section 10. Advancement of Expenses. Indemnitee shall have the right to
advancement by the Company prior to the final disposition of any Indemnifiable
Claim of any and all actual and reasonable Expenses relating to, arising out of
or resulting from any Indemnifiable Claim paid or incurred by Indemnitee. Any
such request for reimbursement of advance of Expenses shall be accompanied by
supporting documentation for specific Expenses to be reimbursed or advanced. All
reasonable Expenses incurred by Indemnitee in defending any Indemnifiable Claim
shall be paid by the Company in advance of the final disposition of such Claim
at the request of Indemnitee within twenty days after the receipt by the Company
of a statement or statements from Indemnitee requesting such advance or advances
from time to time, in each case accompanied by supporting documentation for
specific Expenses to be reimbursed or advanced. In connection with any such
payment, advancement or reimbursement, at the request of the Company, Indemnitee
shall execute and deliver to the Company an undertaking, which need not be
secured and shall be accepted without reference to Indemnitee’s ability to repay
the Expenses, by or on behalf of the Indemnitee, to repay any amounts paid,
advanced or reimbursed by the Company in respect of Expenses relating to,
arising out of or resulting from any Indemnifiable Claim in respect of which it
shall have been determined, following the final disposition of such
Indemnifiable Claim and in accordance with Section 8, that Indemnitee is not
entitled to indemnification hereunder. Without limiting the generality or effect
of any other provision hereof, Indemnitee’s right to such advancement of
Expenses is not subject to the satisfaction of any Standard of Conduct, and any
Expenses so requested to be reimbursed or advanced shall be presumed to be
reasonable, absent a showing to the contrary by the Disinterested Directors or
Independent Counsel. Indemnitee’s entitlement to such Expenses shall include
those Expenses incurred in connection with any proceeding by Indemnitee seeking
an adjudication or award in arbitration pursuant to this Agreement.

 

Section 11. Remedies of Indemnitee in Cases of Determination not to Indemnify or
to Advance Expenses. In the event that a determination is made that Indemnitee
is not entitled to indemnification hereunder or if payment has not been timely
made following a determination of entitlement to indemnification pursuant to
Sections 8 and 9, or if Expenses are not advanced



--------------------------------------------------------------------------------

pursuant to Section 10, Indemnitee shall be entitled to a final adjudication in
the Delaware Court of Chancery, first, and then in any other court of competent
jurisdiction, of Indemnitee’s entitlement to such indemnification or advance.
Alternatively, Indemnitee at Indemnitee’s option may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the rules of the
American Arbitration Association, such award to be made within sixty days
following the filing of the demand for arbitration. The Company shall not oppose
Indemnitee’s right to seek any such adjudication or award in arbitration.

 

Such judicial proceeding or arbitration shall be made de novo and Indemnitee
shall not be prejudiced by reason of a prior determination (if so made) that
Indemnitee is not entitled to indemnification. If a determination is made or
deemed to have been made pursuant to the terms of Section 8 or 9 hereof that
Indemnitee is entitled to indemnification, the Company shall be bound by such
determination and is precluded from asserting that such determination has not
been made or that the procedure by which such determination was made is not
valid, binding and enforceable. If the court or arbitrator shall determine that
Indemnitee is entitled to any indemnification hereunder, the Company shall pay
all reasonable Expenses actually incurred by Indemnitee in connection with such
adjudication or award in arbitration (including, but not limited to, any
appellate proceedings).

 

Section 12. Other Rights to Indemnification. The indemnification and advancement
of Expenses provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may now or in the future be entitled under any
provision of the by-laws of the Company, agreement, provision of the certificate
of incorporation of the Company, vote of stockholders or Disinterested
Directors, provision of law, or otherwise.

 

Section 13. Duration of Agreement. This Agreement shall apply with respect to
Indemnitee’s occupation of any of the position(s) described in Sections 3 and 4
of this Agreement prior to the date of this Agreement and with respect to all
periods of such service after the date of this Agreement, even though Indemnitee
may have ceased to occupy such positions(s). This Agreement shall be binding
upon the Company and its successors and assigns (including any transferee of all
or substantially all of its assets and any successor by merger of operation of
law) and shall inure to the benefit Indemnitee and Indemnitee’s spouse, assigns,
heirs, devises, executors, administrators or other legal representatives. This
Agreement supersedes any prior indemnification arrangement between the Company
(or its predecessor) and Indemnitee. The Company shall not be liable under this
Agreement to make payments of amounts otherwise indemnifiable hereunder if and
to the extent that Indemnitee has otherwise actually received such payment under
any insurance policy, contract, agreement or otherwise.

 

Section 14. Severability. If any provision of provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever: (a)
the validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby; and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable.



--------------------------------------------------------------------------------

Section 15. Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.

 

Section 16. Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

Section 17. Definitions. For purposes of this Agreement:

 

(a) “Claim” means (i) any threatened, asserted, pending or completed claim,
demand, action, suit or proceeding, whether civil, criminal, administrative,
arbitrative, investigative or other, and whether made pursuant to federal, state
or other law; and (ii) any inquiry or investigation, whether made, instituted or
conducted by the Company or any other person, including without limitation any
federal, state or other governmental entity, that Indemnitee determines might
lead to the institution of any such claim, demand, action, suit or proceeding.
For the avoidance of doubt, the Company intends indemnity to be provided
hereunder in respect of acts or failure to act prior to, on or after the date
hereof.

 

(b) “Change in Control” shall have occurred at such time, if any, as Incumbent
Directors cease for any reason to constitute a majority of Directors. For
purposes of this Section 17(a), “Incumbent Directors” means the individuals who,
as of the date hereof, are Directors of the Company and any individual becoming
a Director subsequent to the date hereof whose election, nomination for election
by the Company’s stockholders, or appointment, was approved by a vote of at
least two-thirds of the then Incumbent Directors (either by a specific vote or
by approval of the proxy statement of the Company in which such person is named
as a nominee for director, without objection to such nomination); provided,
however, that an individual shall not be an Incumbent Director if such
individual’s election or appointment to the Board occurs as a result of an
actual or threatened election contest (as described in Rule 14a-12(c) of the
Securities Exchange Act of 1934, as amended) with respect to the election or
removal of Directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board.

 

(c) “Corporate Status” shall mean the status of a person who is or was a
director, officer, employee, agent or fiduciary of the Company or any
majority-owned subsidiary or of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise that such person is or
was serving at the request of the Company.

 

(d) “Expenses” means attorneys’ and experts’ fees and expenses and all other
costs and expenses paid or payable in connection with investigating, defending,
being a witness in or participating in (including on appeal), or preparing to
investigate, defend, be a witness in or participate in (including on appeal),
any Claim.



--------------------------------------------------------------------------------

(e) “Disinterested Director” shall mean a director of the Company who is not or
was not a party to the Claim in respect of which indemnification is being sought
by Indemnitee.

 

(f) “Independent Counsel” shall mean a law firm or a member of a law firm that
neither is presently nor in the past five years has been retained to represent:
(i) the Company or Indemnitee in any matter material to either such party, or
(ii) any other party to the Claim giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s right to
indemnification under this Agreement.

 

(g) “Indemnifiable Claim” means any Claim based upon, arising out of or
resulting from (i) any actual, alleged or suspected act or failure to act by
Indemnitee in his or her capacity as a director, officer, employee or agent of
the Company or as a director, officer, employee, member, manager, trustee or
agent of any other corporation, limited liability company, partnership, joint
venture, trust or other entity or enterprise, whether or not for profit, as to
which Indemnitee is or was serving at the request of the Company, (ii) any
actual, alleged or suspected act or failure to act by Indemnitee in respect of
any business, transaction, communication, filing, disclosure or other activity
of the Company or any other entity or enterprise referred to in clause (i) of
this sentence, or (iii) Indemnitee’s status as a current or former director,
officer, employee or agent of the Company or as a current or former director,
officer, employee, member, manager, trustee or agent of the Company or any other
entity or enterprise referred to in clause (i) of this sentence or any actual,
alleged or suspected act or failure to act by Indemnitee in connection with any
obligation or restriction imposed upon Indemnitee by reason of such status. In
addition to any service at the actual request of the Company, for purposes of
this Agreement, Indemnitee shall be deemed to be serving or to have served at
the request of the Company as a director, officer, employee, member, manager,
trustee or agent of another entity or enterprise if Indemnitee is or was serving
as a director, officer, employee, member, manager, agent, trustee or other
fiduciary of such entity or enterprise and (i) such entity or enterprise is or
at the time of such service was a controlled affiliate, (ii) such entity or
enterprise is or at the time of such service was an employee benefit plan (or
related trust) sponsored or maintained by the Company or a controlled affiliate,
or (iii) the Company or a controlled affiliate (by action of the Board, any
committee thereof or the Company’s Chief Executive Officer (“CEO”) (other than
as the CEO him or herself)) caused or authorized Indemnitee to be nominated,
elected, appointed, designated, employed, engaged or selected to serve in such
capacity.

 

(h) “Indemnifiable Losses” means any and all Losses relating to, arising out of
or resulting from any Indemnifiable Claim; provided, however, that Indemnifiable
Losses shall not include Losses incurred by Indemnitee in respect of any
Indemnifiable Claim (or any matter or issue therein) as to which Indemnitee
shall have been adjudged liable to the Company, unless and only to the extent
that the Delaware Court of Chancery or the court in which such Indemnifiable
Claim was brought shall determined upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification for such
Expenses as the court shall deem proper.



--------------------------------------------------------------------------------

(i) “Standard of Conduct” means the standard for conduct by Indemnitee that is a
condition precedent to indemnification of Indemnitee hereunder against Expenses,
judgments, penalties, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee relating to, arising out of or resulting from
any Claim. The Standard of Conduct is (i) Indemnitee acted in good faith and in
a manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe his or her conduct was unlawful,
or (ii) any other applicable standard of conduct that may hereafter be
substituted under Section 145(a) or (b) of the Delaware General Corporation Law
or any successor to such provision(s).

 

Section 18. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

 

Section 19. Notice by Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any matter
which may be subject to indemnification covered hereunder, either civil,
criminal, administrative, investigative or otherwise; provided, however, that
the failure to so notify the Company will not relieve the Company from any
liability it may have to Indemnitee except to the extent that such failure
materially prejudices the Company’s ability to defend such claim. With respect
to any such Claim as to which Indemnitee notifies the Company of the
commencement thereof:

 

(i) The Company will be entitled to participate therein at its own expense; and

 

(ii) Except as otherwise provided below, to the extent that it may wish, the
Company jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel reasonably satisfactory to
Indemnitee. After notice from the Company to Indemnitee of its election so to
assume the defense thereof, the Company will not be liable to Indemnitee under
this Agreement for any Expenses subsequently incurred by Indemnitee in
connection with the defense thereof other than reasonable costs of investigation
or as otherwise provided below. Indemnitee shall have the right to employ
Indemnitee’s own counsel in such Claim, but the fees and expenses of such
counsel incurred after notice from the Company of its assumption of the defense
thereof shall be at the expense of Indemnitee and not subject to indemnification
hereunder unless (x) the employment of counsel by Indemnitee has been authorized
by the Company; (y) in the reasonable opinion of counsel to Indemnitee there is
or may be a conflict of interest between the Company and Indemnitee in the
conduct of the defense of such action; or (z) the Company shall not in fact have
employed counsel to assume the defense of such action, in each of which cases
the fees and expenses of counsel shall be at the expense of the Company.

 

Neither the Company nor Indemnitee shall settle any claim without the prior
written consent of the other (which shall not be unreasonably withheld).



--------------------------------------------------------------------------------

Section 20. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if (i)
delivered by hand and receipted for by the party to whom said notice or other
communication shall have been directed or if (ii) mailed by certified or
registered mail with postage prepaid, on the fifth business day after the date
on which it is so mailed:

 

(a) If to Indemnitee, to the address set forth below his or her signature.

 

(b) If to the Company to:

 

Toys “R” Us, Inc.

One Geoffrey Way

Wayne, New Jersey 07470

Attn: General Counsel

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 

Section 21. Governing Law. The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware.

 

(Signatures on following page)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

TOYS “R’ US, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

INDEMNITEE

--------------------------------------------------------------------------------

(signature)

--------------------------------------------------------------------------------

(print name)